UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-7149



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

             versus


LEON MASON, JR.,


                                                Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
01-538-JFM; CA-04-3306-JFM)



                               No. 05-7240



In Re:   LEON MASON, JR.,



                                                            Petitioner.



         On Petition for Writ of Mandamus.      (CA-04-3306)


Submitted:    November 18, 2005              Decided:   January 3, 2006


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
No. 05-7149 dismissed; No. 05-7240 petition denied by unpublished
per curiam opinion.


Leon Mason, Jr., Appellant Pro Se.    Jane Meadowcroft Erisman,
Assistant United States Attorney,     Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              These    consolidated     cases    are    before     the    court   for

disposition.       In No. 05-7149, Leon Mason, Jr., seeks to appeal the

district court’s order denying relief on his motion filed under

Fed. R. Civ. P. 60(b).*          To appeal an order denying a Rule 60(b)

motion in a postconviction proceeding, Mason must establish his

entitlement to a certificate of appealability.                   Reid v. Angelone,

369 F.3d 363, 369 (4th Cir. 2004).             A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).            A prisoner

satisfies this standard by demonstrating that reasonable jurists

would       find   that   the    district       court’s    assessment       of    his

constitutional        claims    is   debatable    and     that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).             We have independently reviewed the

record and conclude that Mason has not made the requisite showing.

              Because Mason’s motion did not assert a defect in the

collateral review process itself, but rather reargued the merits of

his application for relief under § 2255, the motion is properly



        *
      The notice of appeal was not timely as to the district
court’s denial of relief on Mason’s underlying motion under 28
U.S.C. § 2255.


                                       - 3 -
characterized as a successive § 2255 motion under our decision in

United States v. Winestock, 340 F.3d 200, 207 (4th Cir. 2003).   To

the extent that Mason’s notice of appeal and informal brief can be

construed as a motion for authorization to file a successive § 2255

motion, we deny such authorization.      See Winestock, 340 F.3d at

208.   Accordingly, we deny a certificate of appealability and

dismiss the appeal in No. 05-7149.

          In No. 05-7240, Mason petitions this court for writ of

mandamus, complaining that the district court did not enter a

default judgment against the Government in his § 2255 proceeding,

and did not file a notice of appeal that Mason claims to have filed

in May 2005.   The writ of mandamus is a drastic remedy to be used

only in extraordinary circumstances.     In re Beard, 811 F.2d 818,

826 (4th Cir. 1987) (citing Kerr v. United States Dist. Court, 426

U.S. 394, 402 (1976)).    It is available only when there are no

other means by which the relief sought could be granted, id., and

it may not be used as a substitute for appeal.        In re Catawba

Indian Tribe, 973 F.2d 1133, 1135-36 (4th Cir. 1992).     The party

seeking mandamus relief thus carries the heavy burden of showing he

has no other adequate means to attain the relief he desires and

that his entitlement to such relief is clear and indisputable.

Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).     In

this case, the default issue is one that Mason could have raised on

appeal in No. 05-7149, but he did not.   As to the notice of appeal,


                               - 4 -
the district court clerk’s office has no record that such a notice

was filed and Mason cannot prove that he did, in fact, file it.

The exhibits he submitted with his mandamus petition did not

establish that a timely notice was filed. Therefore, Mason has not

shown   a   clear   and   indisputable   right   to   mandamus   relief.

Therefore, although we grant Mason leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                No. 05-7149 DISMISSED
                                          No. 05-7240 PETITION DENIED




                                 - 5 -